DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 4-20 are pending.  Claims 4-15 and 20 are withdrawn as being drawn to a nonelected invention.  It is noted that Applicant listed claim 20 as “New”, but it depends from withdrawn claim 14.  Therefore, claim 20 is also withdrawn.

Withdrawn Objections
The objection to claim 18 is withdrawn in view of the amendment to correct the spelling of laurylbenzenesulfonic acid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 2012-072277 A) in view of Tseng et al. (US 5,239,053).
Okamura teaches the preparation of various crosslinked polymers of N-vinyl pyrrolidone (NVP) using triallyl cyanurate (CTA) as crosslinkable monomer, in proportions of 0.5 and 0.1 mol % (Table 1, Ex. 3 and 4, respectively).  The crosslinked polymers of Okamura have preferably a proportion of extractable of 20 mass % or less and the N-vinyl lactam monomer content after polymerization is below 100 ppm ([0030]).  Thus, the amount of compound of formula (3) in the composition is expected to be below 2 mass%.
Okamura does not explicitly disclose an example of a polymer comprising a cyanuric acid structure-containing crosslinkable monomer in a ratio of 0.12 to 0.48 mol% to 100 mol% of all structural units.  However, Okamura teaches two examples comprising CTA in proportions of 0.1 and 0.5 mol% (Table 1).  Also, Okamura teaches that the amount of the crosslinkable monomer to be used is not particularly limited and may be appropriately adjusted depending on the purpose of use.  For example, when a crosslinkable monomer is copolymerized with 100 parts by weight of a cyclic N-vinyl lactam monomer at 0.0001 to 10 parts by weight, preferably 0.01 to 1 parts by weight, a crosslinked polymer excellent in water absorption and gel strength can be obtained ([0029]).
Okamura also teaches that it is preferable that mean particle diameter is 100-600 µm.  Okamura teaches that when the mean particle diameter is less than 100 µm there is a possibility that insoluble may be formed at the time of water absorption, and a water absorption rate may be deteriorated, while when the mean particle diameter exceeds 600 µm there is a possibility that a water absorption rate may be deteriorated ([0030]).  Okamura further teaches examples with mean particle diameter of 250 µm (Table 1).
Therefore, it would have been prima facie obvious to prepare polymers according to Okamura wherein the proportion of crosslinkable monomer, e.g., cyanuric acid structure-containing crosslinkable monomer, is within 0.1 and 0.5 mol% and the mean particle diameter is 100-600 µm.  A person having ordinary skill in the art would reasonably expect polymers comprising proportions of crosslinkable monomer within 0.1 and 0.5 mol%, such as 0.2, 0.3 and 0.4 mol% to have similar properties as the polymers explicitly taught by Okamura, which contain 0.1 and 0.5 mol% crosslinkable monomer CTA. 
Regarding the proportion of a residual unsaturated monomer, Tseng et al. teach that vinylpyrrolidone and vinylcaprolactam residual monomers are removed from crosslinked and non-crosslinked polymers by a process that comprises (1) adjusting the pH to less than 5 with an acid, such as sulfuric, phosphoric, carbonic, formic and acetic acid, (2) reacting the acid with the residual monomers at a temperature of about 50 ºC to about 150 ºC for 0.5 to 10 hours, and (3) drying to obtain a free-flowing particulate state (Abstract; col. 1, ln. 4-13 and 49-66; Claim 1).  Tseng et al. teach that in the case of water-soluble vinylpyrrolidone polymers, treatment of the polymers with the acid produces a polymer product that in most cases contains less than 1 ppm residual monomer (col. 3, ln. 50-56).  Tseng et al. also teach that an advantage of the present process is the use of an acid agent which efficiently removes residual monomer to levels heretofore unachievable.  The present process also extends the use of crosslinked and non-crosslinked vinyl lactam homopolymers, copolymers and terpolymers in cosmetic and pharmaceutical applications, since odorous, irritating and toxic amounts of residual monomer are removed to a substantially undetectable level (col. 3, ln. 57-64).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to treat the copolymers of Okamura with an acid according to Tseng et al. in order to remove residual monomers.  Such would have been obvious because Tseng et al. teach that for toxicological and odorous reasons, crosslinked and non-crosslinked vinylpyrrolidone polymers should be as free as possible of residual monomers (col. 1, ln. 16-31).  Tseng et al. teach that reacting the acid with the crosslinked or non-crosslinked polymer will reduce residual monomer levels to substantially undetectable levels, including less than 1 ppm.
Regarding instant claim 16, Okamura teaches that after completion of the polymerization, the gel was disintegrated by a desk top kneader (PNV- 1 h, manufactured by Central Dynamization Co., Ltd.) and dried at 70 °C for 3 hours in a nitrogen atmosphere to obtain a dried product of a vinylpyrrolidone crosslinked body.  Then, the obtained crosslinked body is ground by a table-top grinder, and vinylpyrrolidone crosslinked body having an average particle diameter of 250 μm is obtained ([0048]).  The instant specification states that the production method preferably includes grinding, wherein the grinding can provide a crosslinked polymer having a suitable average particle size and a more suitable aspect ratio.  The specification further states that grinding preferably uses a grinder ([0059]).  Thus, in the absence of evidence to the contrary, the particles according to Okamura, which are ground using a grinder, would also have a suitable aspect ratio within 1.15 to 10.
Response to Arguments
Applicant’s Remarks filed 25 May 2022 have been fully considered but they are not persuasive.  Applicant argues that the content of the residual unsaturated monomer of 200 ppm or less cannot be achieved by adopting the conventional methods in a reasonable manner.  Thus, even if the conditions of Okamura were modified within a reasonable range of experimentation, a N-vinyl lactam-based crosslinked polymer in which the proportion of the residual unsaturated monomer in the composition is 200 ppm or less in 100 mass% of the N-vinyl lactam-based crosslinked polymer, as required by claim 1, cannot be obtained.
The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP 716.01(c)(II).
As noted by Applicant, Okamura et al. states that the crosslinked polymers have preferably a proportion of extractable of 20 mass % or less and the N- vinyl lactam monomer content after polymerization is below 100 ppm.  Furthermore, Tseng et al. teach adding acids to the polymers in order to remove residual monomers.  Tseng et al. also teach that an advantage of the present process is the use of an acid agent which efficiently removes residual monomer to levels heretofore unachievable.  The present process also extends the use of crosslinked and non-crosslinked vinyl lactam homopolymers, copolymers and terpolymers in cosmetic and pharmaceutical applications, since odorous, irritating and toxic amounts of residual monomer are removed to a substantially undetectable level.  Therefore, it would have been obvious to follow the teachings of Tseng et al. and add an acid to remove the residual monomers.  
Okamura et al. teach that the proportion of a residual unsaturated monomer in the composition is 100 ppm or less in 100 mass% of the N-vinyl lactam-based crosslinked polymer.  Tseng et al. teach adding an acid to remove residual monomers.  Therefore, a person having ordinary skill in the art would have been motivated to prepare compositions according to Okamura et al. comprising 100 ppm or less of residual monomer, and also would have been motivated to add an acid to assist in removal of residual monomers to level heretofore unachievable, as suggested by Tseng et al. 
Applicant further argues that even though Tseng teaches that residual monomers from a slurry can be removed, a person of ordinary skill in the art would not expect that residual monomers from a gel can be removed using the method that is known to work for a slurry.
The examiner respectfully argues that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  See MPEP 2145.  Okamura et al. and Tseng et al. both teach the desire to reduce the residual monomer content for N-vinyl lactam-based crosslinked polymers.  Okamura et al. teach that the proportion of a residual unsaturated monomer in the composition is 100 ppm or less in 100 mass% of the N-vinyl lactam-based crosslinked polymer.  Tseng et al. teach that addition of an acid to the vinyl lactam polymers reduces the amount of residual monomers to a substantially undetectable level.  A person having ordinary skill in the art would have been motivated to add an acid to the polymers prepared according to Okamura et al. with the reasonable expectation that the addition of the acid would further reduce the levels of residual monomer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 2012-072277 A) in view of Tseng et al. (US 5,239,053) as applied to claims 1-2, 16-17 and 19 above, further in view of Daijyo et al. (JP 4171029 B2).
The teachings of Okamura and Tseng et al. are discussed above and incorporated herein by reference.  
Okamura and Tseng et al. do not explicitly disclose organic acids selected from the group instantly claimed.  
Daijyo et al. teach addition of an organic acid, such as citric acid, lactic acid, and malonic acid, to vinylpyrrolidone polymers in order to reduce the amount of residual monomers (Claim 1; [0006]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to treat the copolymers of Okamura with an organic acid according to Daijyo et al. in order to remove residual monomers.  Such would have been obvious because both Tseng et al. and Daijyo et al. teach that addition of organic acids to vinylpyrrolidone polymers is effective for reducing the residual monomers.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is repeated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616